Citation Nr: 0842302	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-21 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.



FINDING OF FACT
 
The preponderance of the competent evidence of record is 
against finding that the veteran has right ear hearing loss 
which is related to service.


CONCLUSION OF LAW

A right ear hearing loss was not incurred or aggravated in 
service and a sensorineural hearing loss may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in July 2005 and April 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.   The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
August 2005, he wrote the RO noting that he had no additional 
evidence to submit. Because the veteran has actual notice of 
the rating criteria, and because the claim was readjudicated 
in a May 2007 statement of the case no prejudice exists.  
There is not a scintilla of evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Criteria
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.



Background

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to a hearing loss.  Both the 
February 1967 enlistment and February 1971 separation 
examination reports show normal hearing for VA compensation 
purposes. 

A February 1985 physical examination by the veteran's 
employer noted the veteran's right ear canal was partially 
occluded with dark brown cerumen.  The examiner noted the 
veteran's report of a history of hearing loss from military.  
He also noted the veteran was a right handed firearms 
instructor. An audiogram revealed pure tone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
30
70
50
LEFT
25
20
20
20
30

The veteran submitted an April 2004 audiogram from 
Physician's Hearing Center which revealed pure tone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
5
60
80
LEFT
10
5
10
30
40

At a July 2006 VA audiological examination the veteran 
reported right ear hearing loss which began after service. He 
reported noise exposure in service due to fire arms and to 
being a gunner onboard ship. Post service he reported non-
military noise exposure as a government firearms instructor. 
Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
30
45
70
LEFT
5
10
10
25
35

Average pure tone thresholds, in decibels (dB), were 39 dB 
for the right ear and 20 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 94 percent in the left ear.  It was 
noted that the veteran had mild to severe high frequency 
hearing loss in the 2000 to 8000 Hz range in the right ear, 
and mild to severe high frequency hearing loss in the 3000 to 
8000 Hz range in the left ear.  The examiner noted the 
hearing threshold in the left ear did not meet the VA 
criteria for disability. He further noted that there was no 
indication of hearing loss shown in service or on the 
separation examination.  The examiner opined that, "It is 
less likely than not that the present hearing loss is related 
to his military service."

Analysis

Notwithstanding the veteran's assertion of hearing loss as a 
result of service, a right ear hearing loss disorder was not 
clinically shown until February 1985, 14 years after his 
service separation. Such a lapse of time is a factor for 
consideration in deciding a service connection claim. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no clinical evidence of a continuity of 
symptomatology pertaining to any hearing loss prior to 
February 1985.  Most importantly, the record is devoid of any 
medical opinion which relates a right ear hearing loss to 
service or to any event therein, to include his service as a 
gunner's mate. The only evidence supporting his claim are his 
contentions, to include his February 1985 statement that he 
had experienced a hearing loss since service.  Consequently, 
direct service connection, i.e., on the basis that chronic 
disability became manifested in service and has persisted 
since, is not warranted.  Moreover, as the 1985 audiogram 
showing a right ear hearing loss came 14 years after the 
veteran's service separation, presumptive service connection 
for a sensorineural hearing loss is also not warranted.

In summary, a right ear hearing loss was not shown in service 
or for many years thereafter.  There is no competent evidence 
linking such a current disorder to service.  There is 
competent evidence finding that any current hearing loss is 
not due to service.  Hence, as right ear sensorineural 
hearing loss was not shown to have been manifested to a 
compensable degree within one year of the veteran's 
separation from active military service, and because the 
probative evidence of record indicates that such disability 
is not causally related to his active service, the 
preponderance of the most probative evidence is against the 
claim of service connection for right ear hearing loss.  

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right ear hearing 
loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


